[Cite as Smallwood v. Miami Univ., 2012-Ohio-3220.]



                                                      Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




ANTHONY SMALLWOOD

       Plantiff

       v.

MIAMI UNIVERSITY

       Defendant

        Case No. 2011-12471-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION


                                        FINDINGS OF FACT
        {¶1}      On June 19, 2011, plaintiff, Anthony Smallwood, sustained property
damage to his automobile when an employee of defendant, Miami University,
negligently drove a golf cart and struck plaintiff’s vehicle. Specifically, the car suffered
damage to the front bumper and passenger side signal lamp. Plaintiff seeks damages
in the amount of $304.03, the cost of related repairs and reimbursement of the filing fee.
Plaintiff indicated he maintains insurance coverage for the vehicle with a $250.00
deductible. The $25.00 filing fee was paid.¶
        {¶2}      Plaintiff asserted in the complaint that defendant’s insurer “falsely
maintained, without any supporting evidence, that plaintiff was contributorily [sic]
negligent for the accident and refused to discuss proposed changes to the settlement
agreement.”
        {¶3}      On December 5, 2011, defendant submitted an investigation report
wherein defendant suggested that plaintiff’s filing was frivolous such that plaintiff should
be directed to sign the standard release, denied reimbursement for payment of the filing
fee, and assessed costs for filing the complaint.
       {¶4}   On December 29, 2011, plaintiff filed a response asserting that the terms
of the settlement agreement were unacceptable to him in that the release “allows the
Defendant to absolve itself from liability while simultaneously reserving its rights to seek
recovery against the Plaintiff.”
       {¶5}   Upon review, the trier of fact finds that plaintiff did not engage in frivolous
conduct by filing this complaint.      R.C. 2323.51(A)(2)(a).    See also Ruffian, LLC v.
Hayes, Franklin App. No. 09AP-948, 2011-Ohio-831.
                                      CONCLUSIONS OF LAW
       {¶6}   Defendant was charged with a duty to exercise reasonable care for the
protection of plaintiff’s property.     The evidence in the present claim establishes
defendant’s employee was negligent in driving the golf cart and such conduct
proximately caused plaintiff’s damage. Negligence on the part of defendant has been
shown. Baker v. Miami University, Ct. of Cl. No. 2005-06309-AD, 2005-Ohio-5074.
       {¶7}   R.C. 3345.40(B)(2) states in pertinent part:
       {¶8}   “If a plaintiff receives or is entitled to receive benefits for injuries or loss
allegedly incurred from a policy or policies of insurance or any other source, the benefits
shall be disclosed to the court, and the amount of the benefits shall be deducted from
any award against the state university or college recovered by plaintiff.” (Emphasis
added.)
       {¶9}   Thus, pursuant to the statutory requirement of R.C. 3345.40(B)(2),
compensation for the automotive repair expenses shall be limited to $ 250.00, plaintiff’s
stated insurance deductible.
       {¶10} Plaintiff has suffered damages in the amount of $250.00, plus the $25.00
filing fee, which may be reimbursed as compensable damages pursuant to the holding
in Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62 Ohio Misc. 2d
19, 587 N.E.2d 990.
                                             Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




ANTHONY SMALLWOOD

      Plaintiff

      v.

MIAMI UNIVERSITY

      Defendant

      Case No. 2011-12471-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION

      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $275.00, which includes the filing fee. Court costs are
assessed against defendant.




                                        DANIEL R. BORCHERT
                                        Deputy Clerk

Entry cc:

Jennifer L. Jung                        Paul S. Allen
5885 Pleasant Chapel Road               Miami University
Mechanicsburg, Ohio 43044               Roudebush Hall, Room 14
                                        Oxford, Ohio 45056
SJM/laa
1/9
Filed 2/3/12
sent to S.C. Reporter 7/17/12